DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/007,195, filed on 09/02/2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 and 10/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-49 of U.S. Patent No. 10,499,104 or application 16/409,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed tuner to receive a RF broadcast signal would be inherent in an image display device (i.e. TV).

Instant Application 17/007,195
Patent 10,499,104 or 16/409,322
1. An image display device comprising:
     a tuner configured to receive a RF broadcast signal;
     a display;
     a first input configured to receive a first image signal input from a first external device connected to the image display device;
     a second input configured to receive a second image signal input from a second external device connected to the image display device; and
     a controller coupled with the display, the first input and the second input, wherein the controller is configured to:
     display, on the display, a plurality of icons including a first icon and a second icon,
wherein the first icon comprises a first default image identifying the first input and the second icon comprises a second default image identifying the second input, 
     change the first default image to a first video image currently being played on the first external device and corresponding to the first image signal received from the first external device
in response to the first icon being selected if the first external device is connected to the image
display device, and change the first video image back to the first default image in response to the second icon being selected, wherein the first video image is displayed at a position corresponding to an area where the first icon is displayed, and 
     wherein the controller is further configured to:
     change the second default image to a second video image currently being played on the second external device and corresponding to the second image signal received from the second external device in response to the second icon being selected if the second external device is connected to the image display device.

2. The image display device according to claim 1, wherein the first default image identifies a first HDMI input and the second default image identifies a second HDMI input.

3. The image display device according to claim 1, wherein when the first input is a same type of input as the second input, and the first default image is the same as the second default image.

4. The image display device according to claim 1, wherein when the first input is a different type of input as the second input, the first default image is different from the second default image.

5. The image display device according to claim 1, wherein the first default image identifies a HDMI input and the second default image identifies an AV input.

6. The image display device according to claim 1, wherein the first default image and the second default image identify any one of a HDMI input, an AV input and a USB input.

7. The image display device according to claim 1, wherein the first default image pictorially represents a type of cable connecting to the image display device.

8. The image display device according to claim 1, wherein a size of each of the plurality of icons is the same.

9. The image display device according to claim 1, wherein the controller is further configured to: highlight the first icon in response to the first icon being selected, and highlight the second icon in response to the second icon being selected.

10. The image display device according to claim 1, wherein the first video image displayed on the display is simultaneously displayed with the plurality of icons while the first icon is selected.

11. The image display device according to claim 1, wherein the first and second icons are selectable via a cursor positioned on the first and second icons, respectively.

12. The image display device according to claim 11, wherein the cursor is controlled by a remote controller interfacing with the image display device.

13. The image display device according to claim 1, wherein the controller is further configured to display a symbol representing that the first external device or the second external device is connected to the image display device on the first icon or the second icon.

14. The image display device according to claim 1, wherein the controller is further configured to: transmit a control command for controlling the first external device to the first external
device, and display an execution result of the control command on the display.

15. The image display device according to claim 1, wherein the controller is further configured to display the first default image although the first icon is selected if the first external device is not connected to the image display device.

16. A method of an image display device including a tuner configured to receive a RF broadcast signal, the method comprising:
     receiving, by a first input, a first video image signal input from a first external device connected to the image display device;
     receiving, by a second input, a second image signal input from a second external device connected to the image display device;
     displaying, on a display, a plurality of icons including a first icon and a second icon, wherein the first icon comprises a first default image identifying the first input and the second icon comprises a second default image identifying the second input;
     changing the first default image to a first video image currently being played on the first external device and corresponding to the first image signal received from the first external device in response to the first icon being selected if the first external device is connected to the image display device; and
     changing the first video image back to the first default image in response to the second
icon being selected, 
     wherein the first video image is displayed at a position corresponding to an area where the first icon is displayed, and wherein the method further comprises:
     changing the second default image to a second video image currently being played on the second external device and corresponding to the second image signal received from the second external device in response to the second icon being selected if the second external device is connected to the image display device.

17. The method according to claim 16, wherein the first default image identifies a first HDMI input and the second default image identifies a second HDMI input.

18. The method according to claim 16, wherein when the first input is a same type of input as the second input, the first default image is the same as the second default image, and wherein the when the first input is a different type of input as the second input, the first default image is different from the second default image.

19. The method according to claim 16, wherein the first default image identifies a HDMI input and the second default image identifies an AV input.

20. The method according to claim 16, wherein the first default image and the second default image identify any one of a HDMI input, an AV input and a USB input.

21. The method according to claim 16, wherein the first default image pictorially represents a type of cable connecting to the image display device.

22. The method according to claim 16, wherein a size of each of the plurality of icons is the same.

23. The method according to claim 16, further comprising: highlighting the first icon in response to the first icon being selected, and highlighting the second icon in response to the second icon being selected.

24. The method according to claim 16, wherein the first video image displayed on the display is simultaneously displayed with the plurality of icons while the first icon is selected.

25. The method according to claim 16, further comprising: transmitting a control command for controlling the first external device to the first external device; and displaying an execution result of the control command on the display.

26. The method according to claim 16, wherein the first video image is an image which is currently displayed on the first external device.

27. The method according to claim 16, further comprising: displaying the first default image although the first icon is selected if the first external device is not connected to the image display device.


21. An image display device comprising:
          a display; 
          a first input configured to receive a first image signal input from a first external device connected to the image display device;
          a second input configured to receive a second image signal input from a second external device connected to the image display device; and
          a controller coupled with the display, the first input and the second input, the controller configured to:
          display, on the display, a plurality of icons including a first icon and a second icon, 
          wherein a first default image identifying the first input is displayed on the first icon and a second default image identifying the second input is displayed on the second icon,
          change the first default image to a first image based on the first image signal received from the first external device in response to the first icon being selected if the first external device is connected to the image display device, and
     change the first image back to the first default image in response to the second icon being selected,
wherein the first image is displayed at a position corresponding to an area where the first icon is displayed, and
          wherein the controller is further configured to:
          change the second default image to the second image based on the second image signal received from the second external device in response to the second icon being selected if the second external device is connected to the image display device, and
display the first default image although the first icon is selected if the first external device is not connected to the image display device.

23. The image display device according to claim 1, wherein the first default image identifies a first HDMI input and the second default image identifies a second HDMI input.

24. The image display device according to claim 1, wherein when the first input is a same type of input as the second input, and the first default image is the same as the second default image.

25. The image display device according to claim 1, wherein when the first input is a different type of input as the second input, the first default image is different from the second default image.

26. The image display device according to claim 1, wherein the first default image identifies a HDMI input and the second default image identifies an AV input.

27. The image display device according to claim 1, wherein the first default image and the second default image identify any one of a HDMI input, an AV input and a USB input.

28. The image display device according to claim 1, wherein the first default image pictorially represents a type of cable connecting to the image display apparatus.

29. The image display device according to claim 1, wherein a size of each of the plurality of icons is the same.

30. The image display device according to claim 1, wherein the controller is further configured to: highlight the first icon in response to the first icon being selected, and highlight the second icon in response to the second icon being selected.

31. The image display device according to claim 1, wherein the first video image displayed on the display is simultaneously displayed with the plurality of icons while the first icon is selected.

32. The image display device according to claim 1, wherein the first and second icons are selectable via a cursor positioned on the first and second icons, respectively.

33. The image display device according to claim 11, wherein the cursor is controlled by a remote controller interfacing with the image display device.

34. The image display device according to claim 1, wherein the controller is further configured to display a symbol representing that the first external device or the second external device is connected to the image display device on the first icon or the second icon.

35. The image display device according to claim 1, wherein the controller is further configured to: transmit a control command for controlling the first external device to the first external device, and display an execution result of the control command on the display.


21 and 38 (last limitation), displaying the first default image although the first icon is selected if the first external device is not connected to the image display device.


38. A method of an image display device, the method comprising: 
         receiving, by a first input, a first image signal input from a first external device connected to the image display device;
          receiving, by a second input, a second image signal input from a second external device connected to the image display device; 
          displaying, on a display, a plurality of icons including a first icon and a second icon, wherein a first default image identifying the first input is displayed on the first icon and a second default image identifying the second input is displayed on the second icon;
          changing the first default image to a first image based on the first image signal received from the first external device in response to the first icon being selected if the first external device is connected to the image display device; and
           changing the first image back to the first default image in response to the second icon being selected,
          wherein the first image is displayed at a position corresponding to an area where the first icon is displayed, and
          wherein the method further comprises: 
          changing the second default image to the second image based on the second image signal received from the second external device in response to the second icon being selected if the second external device is connected to the image display device; and
          displaying the first default image although the first icon is selected if the first external device is not connected to the image display device.


40. The method according to claim 38, wherein the first default image identifies a first HDMI input and the second default image identifies a second HDMI
input.

41. The method according to claim 38, wherein when the first input is a same type of input as the second input, the first default image is the same as the second
default image, and wherein the when the first input is a different type of input as the second input, the first
default image is different from the second default image.

42. The method according to claim 38, wherein the first default image identifies a HDMI input and the second default image identifies an AV input.

43. The method according to claim 38, wherein the first default image and the second default image identify any one of a HDMI input, an AV input and a USB input.

44. The method according to claim 38, wherein the first default image pictorially represents a type of cable connecting to the image display apparatus.

45. The method according to claim 38, wherein a size of each of the plurality of icons is the same.

46. The method according to claim 38, further comprising: highlighting the first icon in response to the first icon being selected, and highlighting the second icon in response to the second icon being selected.

47. The method according to claim 38, wherein the first image displayed on the display is simultaneously displayed with the plurality of icons while the first
icon is selected.

48. The method according to claim 38, further comprising: transmitting a control command for controlling the first external device to the first external device, and displaying an execution result of the control command on the display.

49. The method according to claim 38, wherein the first image is an image which is currently displayed on the first external device.

21 and 38 (last limitation), displaying the first default image although the first icon is selected if the first external device is not connected to the image display device.



2. 	Claims 1, 9-16, 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10, 13, 14, 15-16 of U.S. Patent No. 10,334,311 or application 15/788,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed tuner to receive a RF broadcast signal would be inherent in an image display device (i.e. TV).

Instant Application 17/007195
Patent 10,334,311 or 15/788,510
1. An image display device comprising:
     a tuner configured to receive a RF broadcast signal;
     a display;
     a first input configured to receive a first image signal input from a first external device connected to the image display device;
     a second input configured to receive a second image signal input from a second external device connected to the image display device; and
     a controller coupled with the display, the first input and the second input, wherein the controller is configured to:
     display, on the display, a plurality of icons including a first icon and a second icon,
wherein the first icon comprises a first default image identifying the first input and the second icon comprises a second default image identifying the second input, 
     change the first default image to a first video image currently being played on the first external device and corresponding to the first image signal received from the first external device in response to the first icon being selected if the first external device is connected to the image display device, and 
     change the first video image back to the first default image in response to the second icon being selected, wherein the first video image is displayed at a position corresponding to an area where the first icon is displayed, and 
     wherein the controller is further configured to:
     change the second default image to a second video image currently being played on the second external device and corresponding to the second image signal received from the second external device in response to the second icon being selected if the second external device is connected to the image display device.


9. The image display device according to claim 1, wherein the controller is further configured to: highlight the first icon in response to the first icon being selected, and highlight the second icon in response to the second icon being selected.



10. The image display device according to claim 1, wherein the first video image displayed on the display is simultaneously displayed with the plurality of icons while the first icon is selected.


11. The image display device according to claim 1, wherein the first and second icons are selectable via a cursor positioned on the first and second icons, respectively.

12. The image display device according to claim 11, wherein the cursor is controlled by a remote controller interfacing with the image display device.

13. The image display device according to claim 1, wherein the controller is further configured to display a symbol representing that the first external device or the second external device is connected to the image display device on the first icon or the second icon.


14. The image display device according to claim 1, wherein the controller is further configured to: transmit a control command for controlling the first external device to the first external device, and display an execution result of the control command on the display.

15. The image display device according to claim 1, wherein the controller is further configured to display the first default image although the first icon is selected if the first external device is not connected to the image display device.


16. (Original) A method of an image display device including a tuner configured to receive a RF broadcast signal, the method comprising:
     receiving, by a first input, a first video image signal input from a first external device connected to the image display device;
     receiving, by a second input, a second image signal input from a second external device connected to the image display device;
     displaying, on a display, a plurality of icons including a first icon and a second icon, wherein the first icon comprises a first default image identifying the first input and the second icon comprises a second default image identifying the second input;
     changing the first default image to a first video image currently being played on the first external device and corresponding to the first image signal received from the first external device in response to the first icon being selected if the first external device is connected to the image display device; and
     changing the first video image back to the first default image in response to the second
icon being selected, 
     wherein the first video image is displayed at a position corresponding to an area where the first icon is displayed, and wherein the method further comprises:
     changing the second default image to a second video image currently being played on the second external device and corresponding to the second image signal received from the second external device in response to the second icon being selected if the second external device is connected to the image display device.

23. The method according to claim 16, further comprising: highlighting the first icon in response to the first icon being selected, and
highlighting the second icon in response to the second icon being selected.

24. The method according to claim 16, wherein the first video image displayed on the display is simultaneously displayed with the plurality of icons while the first icon is selected.

1. An image display device comprising:
          a display; 
          a first external interface configured to receive a first image signal input from a first external device connected to the image display device;
          a second external interface configured to receive a second image signal input from a second external device connected to the image display device; and
          a controller coupled with the display, the first external interface and the second external interface, the controller configured to:
          display a plurality of external device icons, on the display, 
          wherein the plurality of external device icons include a first external device icon and a second external device icon, 
          wherein a first default image corresponding to the first external interface is displayed on the first external device icon and a second default image corresponding to the second external interface device is displayed on the second external device icon, and
          change the first default image to a first image based on the first image signal in response to the first external device icon being selected if the first external device is connected to the image display device, and
          change the first image to the first default image in response to the second external device icon being selected,
           wherein the first image is displayed at a position corresponding to an area where the first external device icon is displayed.







2. The image display device according to claim 1, wherein the controller is further configured to: highlight the first external device icon in response to the first external device icon being selected, and
highlight the second external device icon in response to the second external device icon being selected.


3. The image display device according to claim 1, wherein the first image displayed on the display is simultaneously displayed with the plurality of external device icons while the first external device icon is selected.


4. The image display device according to claim 1, wherein the first and second external device icons are selectable via a cursor positioned on the first and second external device icons, respectively.

5. The image display device according to claim 4, wherein the cursor is controlled by a remote controller interfacing with the image display device.

8. The image display device according to claim 1, wherein the controller is further configured to display a symbol representing that the first external device or
the second external device is being connected to the display device on the first external device
icon or the second external device icon.

10. The image display device according to claim 1, wherein the controller is further configured to:
transmit a control command for controlling the first external device to the first external device, and display an execution result of the control command on the display.

13. The image display device according to claim 1, wherein the controller is further configured to display the first default image although first external device icon is selected if the first external device is not connected to the image display device.


14. A method of an image display device, the method comprising: 
          receiving, by a first external interface, a first image signal input from a first external device connected to the image display device;
          receiving, by a second external interface, a second image signal input from a second external device connected to the image display device;
          displaying a plurality of external device icons, on a display, wherein the plurality of external device icons include a first external device icon and a second external device icon, wherein a first default image corresponding to the first external interface is displayed on the first external device icon and a second default image corresponding to the second external interface is displayed on the second external device icon;
          changing the first default image to a first image based on the first image signal in response to the first external device icon being selected if the first external device is connected to the image display device; and
          changing the first image to the first default image in response to the second external device icon being selected,
          wherein the first image is displayed at a position corresponding to an area where the first external device icon is displayed.






15. The method according to claim 14, further comprising: highlighting the first external device icon in response to the first external device icon being selected; and highlighting the second external device icon in response to the second external device icon being selected.

16. The method according to claim 14, wherein the first image displayed on the display is simultaneously displayed with the plurality of external device icons while the first external device icon is selected.



3. 	Claims 1, 9, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 of U.S. Patent No. 9,800,924 or application 15/390,198. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed tuner to receive a RF broadcast signal would be inherent in an image display device (i.e. TV).

Instant Application 17/007,195
Patent 9,800,924 or 15/390,198
1. An image display device comprising:
     a tuner configured to receive a RF broadcast signal;
     a display;
     a first input configured to receive a first image signal input from a first external device connected to the image display device;  
     a second input configured to receive a second image signal input from a second external device connected to the image display device; and
     a controller coupled with the display, the first input and the second input, wherein the controller is configured to:
     display, on the display, a plurality of icons including a first icon and a second icon,
wherein the first icon comprises a first default image identifying the first input and the second
icon comprises a second default image identifying the second input, 
     change the first default image to a first video image currently being played on the first external device and corresponding to the first image signal received from the first external device in response to the first icon being selected if the first external device is connected to the image display device, and change the first video image back to the first default image in response to the second icon being selected, wherein the first video image is displayed at a position corresponding to an area where the first icon is displayed, and 
     wherein the controller is further configured to:
     change the second default image to a second video image currently being played on the second external device and corresponding to the second image signal received from the second external device in response to the second icon being selected if the second external device is connected to the image display device.






9. The image display device according to claim 1, wherein the controller is further configured to: highlight the first icon in response to the first icon being selected, and highlight the second icon in response to the second icon being selected.


11. The image display device according to claim 1, wherein the first and second icons are selectable via a cursor positioned on the first and second icons, respectively.

12. The image display device according to claim 11, wherein the cursor is controlled by a remote controller interfacing with the image display device.


1. An image display device comprising:
a display;
     a first external interface configured to receive a first image signal input from a first external device connected to the image display device;
     a second external interface configured to receive a second image signal input from a second external device connected to the image display device; and
     a controller coupled with the display, the first external interface and the second external
interface, the controller configured to:
     display a plurality of external device icons on the display, wherein the plurality of external device icons include a first external device icon corresponding to the first external device and a second external device icon corresponding the second external device, wherein a
first default image identifying the first external interface is displayed on the first external device
icon and a second default image identifying the second external interface is displayed on the
second external device icon, display the first default image if the first external device is not connected to the image display device, change the first default image to a first image based on the first image signal in response
to the first external device icon being selected if the first external device is connected to the image display device, wherein the first image is displayed at a position corresponding to an area where the first external device icon is displayed, display the second default image if the second external device is not connected to the image display device, and change the second default image to a second image based on the second image signal in response to the second external device icon being selected if the second external device is
connected to the image display device, wherein the second image is displayed at a position
corresponding to an area where the second external device icon is displayed.




6. The image display device according to claim 1, wherein the first and second external device icons are selectable via a cursor positioned on the first and second external device icons, respectively.



7. The image display device according to claim 6, wherein the cursor is controlled by a remote controller interfacing with the image display device.


7. The image display device according to claim 6, wherein the cursor is controlled by a remote controller interfacing with the image display device.



4. 	Claims 1, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  5, 33, 34, 36, 37 of U.S. Patent No. 9,532,102 or application 13/535,735. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed tuner to receive a RF broadcast signal would be inherent in an image display device (i.e. TV).

Instant Application 17/007,195
Patent 9,532,102 or 13/535,735
1. An image display device comprising:
     a tuner configured to receive a RF broadcast signal;
     a display;
     a first input configured to receive a first image signal input from a first external device connected to the image display device;  
     a second input configured to receive a second image signal input from a second external device connected to the image display device; and
     a controller coupled with the display, the first input and the second input, wherein the controller is configured to:
     display, on the display, a plurality of icons including a first icon and a second icon,
wherein the first icon comprises a first default image identifying the first input and the second
icon comprises a second default image identifying the second input, 
     change the first default image to a first video image currently being played on the first
external device and corresponding to the first image signal received from the first external device
in response to the first icon being selected if the first external device is connected to the image
display device, and change the first video image back to the first default image in response to the second icon being selected, wherein the first video image is displayed at a position corresponding to an area where the first icon is displayed, and 
     wherein the controller is further configured to:
     change the second default image to a second video image currently being played on the second external device and corresponding to the second image signal received from the second external device in response to the second icon being selected if the second external device is connected to the image display device.


11. The image display device according to claim 1, wherein the first and second icons are selectable via a cursor positioned on the first and second icons, respectively. (Examiner notes the it would be obvious to derive a method step from the device claim). (Examiner notes that claim 11, has same limitation as claim 36)

12. The image display device according to claim 11, wherein the cursor is controlled by a remote controller interfacing with the image display device. (Examiner notes the it would be obvious to derive a method step from the device claim). (Examiner notes that claim 12, has same limitation as claim 37)

5. An image display device comprising:
          a display; 
           a first external interface configured to receive a first image signal input from a first external device connected to the image display device; 
          a second external interface configured to receive a second image signal input from a second external device connected to the image display device; 
          a controller coupled with the display, the first external interface and the second external interface, the controller configured to: 
          display a plurality of external device icons including a first external device icon corresponding to the first external device and a second external device icon corresponding the second external device,     wherein the first external device icon includes a first default image and the second external device icon includes a second default image. 
          change the first default image to a first image based on the first image signal in response to the first external device icon being selected if the first external device is connected to the image display device, wherein the first image is displayed at a position corresponding to an area where the first external device icon is displayed, and
          change the second default image to a second image based on the second image signal in response to the second external device icon being selected if the second external device is connected to the image display device, wherein the second image is displayed at a position corresponding to an area where the second external device icon is displayed.
          







33. The method according to claim 1, wherein the first and second external device icons are selectable via a cursor positioned on the first and second external device icons, respectively.




34. The method according to claim 33, wherein the cursor is controlled by a remote controller interfacing with the image display device.

36. The image display device according to claim 9, wherein the first and second external device icons are selectable via a cursor positioned on the first and second external device icons, respectively.

37. The image display device according to claim 36, wherein the cursor is controlled by a remote controller interfacing with the image display device.



Allowable Subject Matter
Claims 28-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422